DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. Regarding the double patenting rejection Applicant argues:
 	“The Applicant first notes that the Office Action merely makes a broad assertion that the present claims are subject to double patenting over claims 1-19 of the ‘449 patent, and the Office Action does not specify which claims of the ‘449 patent correspond to particular claims of the present application that are subject to the rejection. Accordingly, the grounds for the rejection are vague and not clear to the Applicant. If the rejections are to be maintained, it is requested that the grounds for the rejection be clarified.”
However, the features being claimed in the present application are disclosed in the claims of the parent application. The independent claims of the present application are broader than the independent claims of parent patent because the limitations related to the detection of the carriage have been removed. Thus, the claims in the present application represent an obvious variant of the parent patent. Therefore, this argument is not convincing.
 	Regarding independent claim 24 Applicant argues:
 	“Wernersbach is seen to disclose a control architecture for use with transport systems having a controller for receiving input commands and protocols for creating a motion profile for each transport element, and a gateway for receiving the motion profile from the control system software and for operating gateway drive software that functions to select the appropriate drives to move each transport element along one or more tracks in accordance with their profiles. The Office Action referred to paragraph [0038] of Wernersbach as allegedly disclosing the above features of Claim 24. However, Wernersbach only discloses that information about identification for a specific track, speed of the transport element or axis along the track, the stop position and the start position of the transport element can be set as motion profile 128 for the transport element 114, at lines 1 to 9 of paragraph [0038]. Namely, Wernersbach discloses controlling the stop position of the carriage, but does not disclose controlling the stop position of the determined carriage based on the ‘stop accuracy information’, and, for Claim 24, does not disclose that the ‘stop accuracy information’ is determined for each of the carriages. Therefore, Claim 24 is not anticipated by Wernersbach and reconsideration and withdrawal of the §102 rejections are requested.”
However, the argument related to "stop accuracy information" is not convincing because the prior art discloses a control feedback loop in paragraph [0042]. The control feedback loop uses information “to ensure that the transport elements 114 are operating (traveling along the track or path) in accordance with the motion profile” which includes stopping and starting. Thus, there is explicit disclosure in Wernersbach et al. of “stop accuracy information” to control motion. Therefore, Applicant’s arguments are not convincing.
	Regarding independent claim 30 Applicant argues:
 	“Similarly, for Claim 30, neither Wernersbach or Yamamoto discloses that the ‘stop accuracy information’ is determined uniquely for types of the plurality of workpieces supported on the plurality of carriages. The Office Action indicated that the foregoing features are allegedly disclosed in paragraphs [0028] and [0058] of Yamamoto. However, Yamamoto only discloses that ‘The processing apparatuses 131a to 131c perform a machining of works 206 put on the cart 201. The processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206, attaching and detaching of a member, irradiation of a light beam, and the like, thereby manufacturing parts,’ in paragraph [0028]. Yamamoto also discloses in paragraph [0058]: ‘In the case where a processing apparatus 131 respectively executes a predetermined processing operation to the works 206 on the carts 2011 and 201), it is necessary that the carts 2011 and 201) have been accurately stopped at predetermined positions, respectively. A force due to a disturbance which is received from an ambient environment and a force at the time of the processing operation are applied to the carts 2011 and 201). Therefore, in order to maintain the carts 2011 and 201j at the predetermined positions, it is necessary to apply a predetermined thrust to each of the carts 201i and 201)’. Thus, Yamamoto merely discloses controlling the positions of the plurality of carriages, but does not disclose controlling the stop position of the determined carriage based on the ‘stop accuracy information’, and does not disclose that the ‘stop accuracy information’ is determined for each of types of workpieces supported by the carriages. Accordingly, Claim 30 would not have been obvious over Wernersbach and Yamamoto, and reconsideration and withdrawal of the rejections are requested.”
However, the argument related to "stop accuracy information" is not convincing because the prior art discloses calculating a ratio of currents to provide a calculation for each unit to accurately control the movement of each unit in paragraph [0011]. Each coil unit’s motion is individually controlled, i.e. stopping, starting, and the motion in-between those movements, based on an individual calculation of a determined ratio as related to currents, impedance, and thrust characteristics. Thus, the prior art disclosure of Yamamoto teaches using “stop accuracy information” to control individual motion for a plurality of carriages. Therefore, Applicant’s arguments are not convincing.
 	For the foregoing reasons, the claims stand rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,889,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of system and method claims .of the present application overlaps with the system and method claims of the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wernersbach et al. (USPGPUB 2015/0203135).
 	Regarding claim 24, Wernersbach et al. disclose a transport system (100) comprising:
a plurality of carriages (114) on each of which a workpiece is supported; 
a transport path (104) on which at least one of the plurality of carriages is transported; and
a control unit (102) that controls a position of the carriage transported on the transport path,
wherein the control unit determines a carriage, among the plurality of carriages, of which the control unit controls the stop position (see paragraph [0038]), and
wherein the control unit controls the stop position (128) of the determined carriage based on stop accuracy information (see paragraph [0042] and the response to arguments above) determined uniquely for each of the plurality of carriages (see paragraph [0038]).
	Regarding claim 27, Wernersbach et al. disclose the transport system according to claim 24,
wherein the transport path (104) includes a plurality of transport modules (106).
	Regarding claim 28, Wernersbach et al. disclose transport system according to claim 24,
wherein the carriage includes a plurality of magnets (118) arranged in a first direction (see Figure 3), and
wherein the transport path includes a plurality of coils (112) at positions opposable to the plurality of magnets (see Figures 1-2).
	Regarding claim 29, Wernersbach et al. disclose transport system according to claim 28,
wherein the control unit controls the stop position of the determined carriage by controlling a current applied to the coil based on the stop accuracy information determined uniquely for each of the plurality of carriages (see paragraph [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 30, 32-34, 36-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersbach et al. (USPGPUB 2015/0203135) as applied to claims 24 and 27-29 above, and further in view of Yamamoto (USPGPUB 2017/0117829).
	Regarding claim 26, Wernersbach et al. disclose the transport system according to claim 24. However, Wernersbach et al. do not disclose a transport system wherein each of the plurality of carriages supports the workpiece, the workpieces being of different types, and wherein the control unit controls the stop position of the determined carriage based on the stop accuracy information determined uniquely for each of the plurality of carriages and a type of the workpiece. Yamamoto disclose a transport system wherein each of the plurality of carriages supports the workpiece, the workpieces being of different types, and wherein the control unit controls the stop position of the determined carriage based on the stop accuracy information determined uniquely for each of the plurality of carriages and a type of the workpiece (see paragraphs [0028] and [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wernersbach et al. by including the above noted components, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).
	Regarding claim 30, Wernersbach et al. disclose a transport system comprising:
a plurality of carriages (114) on each of which at least one type of a plurality of workpieces is supported;
a transport path (104) on which at least one of the plurality of carriages is transported; and
a control unit (102) that controls a position of the carriage transported on the transport path,
wherein the control unit determines a carriage, among the plurality of carriages, of which the control unit controls the stop position (see paragraph [0038]).
However, they do not disclose:
a plurality of carriages on each of which at least one type of a plurality of workpieces is supported, plurality of carriages including a first carriage on which a first workpiece is supported and a second carriage on which a second workpiece different from the first workpiece is supported;
wherein the control unit controls the stop position of the determined carriage based on stop accuracy information determined uniquely for types of the plurality of workpieces supported on the plurality of carriages.
Yamamoto disclose:
a plurality of carriages on each of which at least one type of a plurality of workpieces is supported, plurality of carriages including a first carriage on which a first workpiece is supported and a second carriage on which a second workpiece different from the first workpiece is supported (see paragraphs [0028] and [0058]);
wherein the control unit controls the stop position of the determined carriage based on stop accuracy information (see paragraph [0011] and the response to arguments above) determined uniquely for types of the plurality of workpieces supported on the plurality of carriages (see paragraphs [0028] and [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wernersbach et al. by including the above noted components, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).
	Regarding claim 32, Wernersbach et al. disclose the transport system according to claim 30,
wherein the transport path (104) includes a plurality of transport modules (106).
	Regarding claim 33, Wernersbach et al. disclose the transport system according to claim 30,
wherein each of the plurality of carriages includes a plurality of magnets (118) arranged in a first direction (see Figure 3), and
wherein the transport path includes a plurality of coils (112) at positions opposable to the plurality of magnets (see Figures 1-2).
	Regarding claim 34, Wernersbach et al. in view of Yamamoto disclose the transport system according to claim 33. Furthermore, Yamamoto disclose a system: 
wherein the control unit controls the stop position of the determined carriage by controlling a current applied to the coil based on the stop accuracy information determined uniquely for the types of the plurality of workpieces supported on the plurality of carriages (see paragraphs [0028] and [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wernersbach et al. by including the above noted components, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).
	Regarding claim 36, Wernersbach et al. disclose a processing system comprising:
the transport system (100) according to claim 24.
However, they do not disclose a system comprising: a process apparatus that performs predetermined processing on the workpiece transported by the transport system according to claim 24. Yamamoto disclose a system comprising: a process apparatus that performs predetermined processing on the workpiece transported by the transport system (see paragraphs [0028] and [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wernersbach by including a system comprising: a process apparatus that performs predetermined processing on the workpiece transported by the transport system according to claim 24, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).
	Regarding claim 37, Wernersbach et al. disclose a processing system comprising:
the transport system (100) according to claim 30.
However, they do not disclose a system comprising: a process apparatus that performs predetermined processing on the workpiece transported by the transport system according to claim 30. Yamamoto disclose a system comprising: a process apparatus that performs predetermined processing on the workpiece transported by the transport system (see paragraphs [0028] and [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Wernersbach by including a system comprising: a process apparatus that performs predetermined processing on the workpiece transported by the transport system according to claim 30, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).
	Regarding claim 39, Wernersbach et al. in view of Yamamoto disclose a method of performing processing on a workpiece to manufacture an article. Furthermore, Yamamoto disclose a method comprising: performing the processing on the workpiece by the processing apparatus after stopping the carriage at the stop position after controlled, using the processing system according to claim 36 (see paragraphs [0028] and [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Wernersbach by including a method comprising: performing the processing on the workpiece by the processing apparatus after stopping the carriage at the stop position after controlled, using the processing system according to claim 36, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).
	Regarding claim 40, Wernersbach et al. in view of Yamamoto disclose a method of performing processing on a workpiece to manufacture an article. Furthermore, Yamamoto disclose a method comprising: performing the processing on the workpiece by the processing apparatus after stopping the carriage at the stop position after controlled, using the processing system according to claim 37 (see paragraphs [0028] and [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Wernersbach by including a method comprising: performing the processing on the workpiece by the processing apparatus after stopping the carriage at the stop position after controlled, using the processing system according to claim 37, as disclosed by Yamamoto, for the purpose of providing “processing apparatuses 131a to 131c execute various kinds of processes such as coating of an adhesive agent to the works 206” (see paragraph [0028]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
5/13/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655